DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 3/18/21, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 3/18/21 have been fully considered but they are not persuasive.  Applicants argue that the prior art of record does not teach, or reasonably suggest, that “the 3D image is perceivable by the viewer in the viewing space between the screen element and a location of the viewer at a distance apart from the screen element.”  Applicants argue that “Mitchell’s image is perceivable at the plane of the display screen as that is the image forming surface.”  The Examiner respectfully notes that claims 1 and 8 were rejected under 35 U.S.C. 103 and not 35 U.S.C. 102 and it is the combination of references that teach the instant invention as currently claimed.  Smithwick is relied upon to teach the limitation “the 3D image is perceivable by the viewer in the viewing space between the screen element and a location of the viewer at a distance apart from the screen element” (the static 3D image may protrude outward from the plane of the holographic print toward the viewer and is located between the viewer and the 3D display system, e.g. figure 4) [abstract, 0001, 0007-0009, 0018-0020, 0028-0029, 0033-0037].  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In regards to claim 7, Applicants argue that the prior art cited does not teach, or reasonably suggest, a controller “to serve media to the 3D television during the first operating state, and wherein the media comprises a colored 3D component and a black component in areas unused by the colored 3D component.”  The Examiner respectfully disagrees.   Mitchell discloses a controller and a media server (150, source/controller), wherein the controller operates the media server to serve media to the 3D television during the first operating state (the source/controller provides the digital content file), and wherein the media comprises a colored 3D component and a black background in areas unused by the colored 3D component (the digital content file can be selected to provide colored/black portions.  The digital file is modifiable such that common display conditions, i.e. colored portion/black background is within routine operation of the device) [0043-0052 of Mitchell].
In regards to claim 8, Applicants argue that the prior art cited does not teach, or reasonably suggest, that the screen element “comprises a layer of mesh or woven netting material, wherein the layer of mesh or netting material comprises a layer scrim, tulle, or chiffon material, wherein the screen element further comprises a panel or pane of transparent material, and wherein the layer of mesh or woven netting material is mated to a surface of the panel or pane of transparent material facing the stereoscopic 
The Examiner respectfully disagrees.  Mitchell discloses (e.g. figure 1) wherein the screen element comprises a layer of mesh or woven netting material (the surface 114 may be printed chiffon) [0043-0052], wherein the layer of mesh or netting material comprises a layer scrim, tulle, or chiffon material (the surface 114 may be printed chiffon) [0046], wherein the screen element further comprises a panel or pane of transparent material (the rear surface 116 is transparent, e.g. figure 1 light passes through surface 116), and wherein the layer of mesh or woven netting material is mated to a surface of the panel or pane of transparent material facing the display (the rear surface 116 is transparent and is mated to the thematic overlay surface 114 which may be formed of a printed chiffon.  When viewed from the viewer’s perspective, the transparent surface faces the display) [0046].  The Examiner respectfully notes that the claims as currently presented do not require the mated surface is the surface facing the display.  Rather, the mesh or woven layer is mated to a surface of the transparent material facing the display.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific positional relationship of the layer of mesh or woven material mated to the surface of the panel or transparent material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2016/0360167) in view of Smithwick (US 2018/0017940) (both of record).
Consider claim 1, Mitchell discloses (e.g. figure 1) a system for displaying floating images to viewers (102, viewer), comprising:
a display (130, display device) operating in a first state to display an image by outputting light into a viewing space (i.e. when the device is turned on image is outputted) and operating in a second state in which the image is not displayed (i.e. when device is off an image is not displayed); and
a screen element (110, thematic overlay) positioned between the display and the viewing space (see figure 1),
wherein the screen element reflects light from the viewing space to appear opaque to a viewer in the viewing space when the display operates in the second state 
wherein the screen element transmits at least a portion of the light output by the display when the display operates in the first state (see figure 1, the thematic overlay transmits light in the on state), whereby the image is perceivable by the viewer in the viewing space at a distance apart from the screen element (see figure 1, the viewer views the display in the viewer space) [0043-0052].
However, Mitchell does not explicitly disclose that the display is a 3D display providing three dimensional images in the viewing space between the screen element and a location of the viewer.  Mitchell and Smithwick are related as display devices.  Smithwick discloses (e.g. figure 1) a display that is a 3D display (100, 3D display system) to provide three dimensional images in the viewing space between the screen element and a location of the viewer (the static 3D image may protrude outward from the plane of the holographic print toward the viewer and is located between the viewer and the 3D display system, e.g. figure 4) [abstract, 0001, 0007-0009, 0018-0020, 0028-0029, 0033-0037].  It would have been obvious to a person of ordinary skill in the art to modify the display of Mitchell to be a three dimensional display, as taught by Smithwick, in order to provide enhanced 3D imagery in glasses-free viewing. 
Consider claim 2, the modified Mitchell reference discloses (e.g. figure 1) a system, wherein the screen element comprises a sheet of mesh or netting material and wherein the sheet of mesh or woven netting material transmits the at least a portion of the light output by the 3D display through pores or openings in the mesh or netting material (the surface 114 may be printed chiffon) [0046 of Mitchell].

Consider claim 4, the modified Mitchell reference discloses (e.g. figure 1) a system, wherein the screen element further comprises a panel or pane of transparent material and wherein the sheet of mesh or woven netting material is mated to a surface of the panel or pane of transparent material (the rear surface 116 is transparent and is mated to the thematic overlay surface 114 which may be formed of a printed chiffon) [0046 of Mitchell].
Consider claim 5, the modified Mitchell reference discloses that the 3D display comprises an autostereoscopic display device (the device of Smithwick is autostereoscopic) [abstract, 0001, 0007-0009, 0018-0020, 0028-0029].
Consider claim 6, the modified Mitchell reference discloses (e.g. figure 1 of Mitchell and figure 1 of Smithwick) a system, wherein the autostereoscopic display device comprises a 3D television with a display screen facing the screen element (display device 130 faces the thematic overlay 110) [0043-0052 of Mitchell and abstract, 0001, 0007-0009, 0018-0020, 0028-0029 of Smithwick].
Consider claim 7, the modified Mitchell reference discloses a system, wherein the 3D display further comprises a controller and a media server (150, source/controller), wherein the controller operates the media server to serve media to the 3D television during the first operating state (the source/controller provides the digital content file), and wherein the media comprises a colored 3D component and a 
Consider claim 8, Mitchell discloses (e.g. figure 1) a system for displaying images to viewers, comprising:
a display (130, display) operable to display an image by outputting light; and 
a screen element (110, thematic overlay) positioned between the display and a viewing space (viewer space 104), wherein the screen element reflects light from the viewing space and transmits at least a portion of the light output by the display (via 114, the thematic overlay can reflect light from the view-side light source so that it appears opaque in the off state) [0014], whereby the display image is perceivable by the viewer in the viewing space at a distance apart from the screen element (see figure 1, the viewer is in the viewer space 104), and
wherein the screen element comprises a layer of mesh or woven netting material (the surface 114 may be printed chiffon) [0043-0052],
wherein the layer of mesh or netting material comprises a layer scrim, tulle, or chiffon material (the surface 114 may be printed chiffon) [0046],
wherein the screen element further comprises a panel or pane of transparent material (the rear surface 116 is transparent, e.g. figure 1), and 
wherein the layer of mesh or woven netting material is mated to a surface of the panel or pane of transparent material facing the stereoscopic display (the rear surface 116 is transparent and is mated to the thematic overlay surface 114 which may be formed of a printed chiffon) [0046].

Consider claim 11, Mitchell does not explicitly disclose that the stereoscopic display comprises an autostereoscopic display device (the device of Smithwick is autostereoscopic) [abstract, 0001, 0007-0009, 0018-0020, 0028-0029].
Consider claim 12, the modified Mitchell reference discloses a system, wherein the autostereoscopic display device comprises a 3D television with a display screen facing the screen element (display device 130 faces the thematic overlay 110) [0043-0052 of Mitchell and abstract, 0001, 0007-0009, 0018-0020, 0028-0029 of Smithwick].
Consider claim 13, the modified Mitchell reference discloses a system, wherein the displayed 3D image comprises media including a colored 3D component and a black background in areas unused by the colored 3D component (the digital content file can be selected to provide colored/black portions) [0043-0052 of Mitchell].
Consider claim 14, Mitchell discloses (e.g. figure 1) a system for displaying images to viewers, comprising:
a display (130, display) operating in a first state to display an image by outputting light into a viewing space (i.e. when the device is turned on image is outputted) and operating in a second state in which the image is not displayed (i.e. when device is off an image is not displayed); and 

wherein the screen element is at least transmissive to the light output by the display when the display operates in the first state (see figure 1, the thematic overlay transmits light in the on state), whereby the image is perceivable by the viewer in the viewing space (see figure 1, the viewer views the display in the viewer space) [0043-0052], and
wherein the screen element comprises a sheet of mesh or netting material (the surface 114 may be printed chiffon) [0043-0052],
wherein the image comprises a colored component and a black background in areas unused by the colored component (The digital content file can be selected to provide colored/black portions.  The digital file is modifiable such that common display conditions, i.e. colored portion/black background is within routine operation of the device) [0043-0052].
Mitchell does not explicitly disclose that the display is a 3D stereoscopic display. Smithwick discloses (e.g. figure 1) a stereoscopic display that is a 3D display (100, 3D display system) to provide three dimensional images [abstract, 0001, 0007-0009, 0018-0020, 0028-0029].  It would have been obvious to a person of ordinary skill in the art to modify the display of Mitchell to be a three dimensional display, as taught by Smithwick, in order to provide enhanced 3D imagery in glasses-free viewing. 

Consider claim 16, the modified Mitchell reference discloses (e.g. figure 1) a system, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon (the surface 114 may be printed chiffon) [0046 of Mitchell].
Consider claim 17, the modified Mitchell reference discloses (e.g. figure 1) a system, wherein the screen element further comprises a panel or pane of transparent material and wherein the sheet of mesh or woven netting material is mated to a surface of the panel or pane of transparent material (the rear surface 116 is transparent and is mated to the thematic overlay surface 114 which may be formed of a printed chiffon) [0046 of Mitchell].
Consider claim 18, the modified Mitchell reference discloses that the display comprises an autostereoscopic display device (the device of Smithwick is autostereoscopic) [abstract, 0001, 0007-0009, 0018-0020, 0028-0029].
Consider claim 19, the modified Mitchell reference discloses a system, wherein the autostereoscopic display device comprises a 3D television with a display screen facing the screen element (display device 130 faces the thematic overlay 110) [0043-0052 of Mitchell and abstract, 0001, 0007-0009, 0018-0020, 0028-0029 of Smithwick].
Consider claim 20, the modified Mitchell reference discloses a system, wherein the 3D display further comprises a controller and a media server (150, source/controller), wherein the controller operates the media server to serve media to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872